MEMORANDUM OPINION
PER CURIAM.
Defendant Jenkins Construction, Inc. appeals from the order of the district court *438denying the corporation’s motion to set aside the entry of a default and default judgment against it.
Having had the benefit of oral argument and having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in adopting the recommendation of the magistrate judge and denying defendant’s motion to set aside default and default judgment.
Because the reasoning which supports the district court’s order has been articulated by the magistrate judge and the district court, the issuance of a detailed written opinion by this court would serve no useful purpose. Accordingly, the order of the district court is affirmed upon the reasoning employed by the magistrate judge in his .report and recommendation dated October 27, 2006, and by the district court in its order dated March 15, 2007, 2007 WL 836659.